Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

In consideration for being employed by Adaptec, Inc. (hereinafter, “Adaptec”),
Subramanian ‘Sundi’ Sundaresh (hereinafter, “Employee”) and Adaptec acknowledge
and agree to be bound by the following Executive Employment Agreement:

 

1.                                       DUTIES AND RESPONSIBILITIES: Employee
will be employed by Adaptec in the position of President, reporting to Adaptec’s
Chief Executive Officer (hereinafter, “CEO”).  Employee’s duties and
responsibilities will be assigned by Adaptec’s CEO or his designee.  Employee’s
duties and responsibilities may be altered, modified and changed as Adaptec’s
CEO deems appropriate.

 

2.                                       COMPENSATION: Employee’s base salary
will be $375,000 per year.  Adaptec’s CEO and Compensation Committee of the
Board of Directors may increase Employee’s base salary from time to time as they
deem appropriate. In addition, Employee will be eligible to participate in
Adaptec’s Executive Bonus Incentive Plan at a targeted amount of 75% of annual
base salary. That plan has a variable payout based upon Adaptec’s performance,
as well as the performance of Employee. The performance targets for Adaptec and
Employee which shall serve as the basis for awarding Employee an incentive bonus
shall be established by Adaptec’s CEO and Board of Directors, in their sole
discretion, at the beginning of each Fiscal Year. It is within the sole
discretion of Adaptec’s CEO or his designee to determine whether Employee
achieved all or part of the targets established as well as the resulting bonus
amount to be awarded. All bonus plans, including all performance targets and all
other aspects and conditions of those plans, shall be established by and subject
to change and modification by Adaptec’s CEO and Board of Directors in their sole
discretion.

 

3.                                       STOCK OPTIONS: As deemed appropriate by
Adaptec’s CEO and Board of Directors, Employee may receive option grants under
the 2004 Equity Incentive Plan.  The future grants will vary in number given and
in vesting schedules

 

4.                                       BENEFITS: Employee shall be eligible
for all benefits normally and regularly provided to Adaptec’s executive staff as
may be in effect from time to time, if any, in accordance with the
rules established from time to time for individual participation in any such
plans. In addition, Employee will be entitled to receive the following benefits:
a $650 per month automobile allowance, reimbursement for personal financial and
tax advice up to $2,500 per year, reimbursement for health club initiation fees
of up to $300 plus 50% of the club’s monthly dues up to $55.00 per month,
survivor benefit management services up to a maximum cost of $3,000, and a
company-paid annual physical examination. Employee shall also be eligible to
participate in Adaptec’s Deferred Compensation Plan as provided by that plan’s
documents.

 

5.                                       EMPLOYEE’S AT-WILL EMPLOYMENT: Employee
understands and agrees that his employment relationship with Adaptec is for an
INDEFINITE PERIOD and is on an AT-WILL basis. This means that Employee is free
to terminate his employment with Adaptec at any time with or without cause or
notice and that Adaptec is similarly entitled to terminate Employee’s employment
at any time with or without cause or notice. Employee understands and agrees
that the AT-WILL nature of his employment with Adaptec will be maintained
throughout the time he is employed by Adaptec and can only be changed by an
express written employment contract specifically prepared for Employee and
signed by Adaptec’s CEO. If Employee’s employment is terminated for any reason,
including as a result of resignation or constructive

 

1

--------------------------------------------------------------------------------


 

termination, Employee shall not be entitled to any payments, benefits, damages,
awards or compensation other than as expressly and specifically required by
Paragraph 8 of this Agreement.

 

6.                                       OUTSIDE ACTIVITIES: During Employee’s
employment with Adaptec, he agrees to devote his full productive time, energies
and abilities to the proper and efficient management of Adaptec’s business.
Without express, prior written authorization from Adaptec’s Board of Directors,
Employee shall not, directly or indirectly, during the term of his employment:
(1) render services of a business, professional or commercial nature, to any
other person, firm, entity, or business, whether for compensation or otherwise;
or (2) engage in any activity competitive with or adverse to Adaptec’s business
or welfare, whether alone, or as an owner, shareholder or partner, or as an
officer, director, employee, advisor, contractor or consultant; or (3) serve as
a Director of a for-profit public company or as a Director of a for profit
private company with a valuation in excess of $10,000,000, without the prior
written consent of Adaptec’s CEO.

 

7.                                       PROTECTION OF ADAPTEC’S CONFIDENTIAL
AND PROPRIETARY INFORMATION AND TRADE SECRETS: During Employee’s employment with
Adaptec as well as at all times following his termination thereof, Employee
agrees to abide by and comply with the Employee Proprietary Information
Agreement which he entered into, a copy of which is attached hereto and
incorporated herein as “Exhibit A.”

 

8.                                       TERMINATION OF EMPLOYMENT:

 

(a)                                  Termination for Cause: Adaptec and Employee
agree that Adaptec may terminate Employee’s employment and terminate this
Agreement at any time “for cause,” which shall include any one or more of the
following reasons:

 

(1) A deliberate or serious violation of the Employee’s material duties as
assigned by Adaptec’s CEO;

 

(2) Refusal or unwillingness to perform such material duties in good faith and
to the best Employee’s ability upon request by Adaptec’s CEO or his designee;

 

(3) A breach or violation of any other terms or conditions of this Agreement,
including the Employee Proprietary Information Agreement;

 

(4) Neglect or poor performance of duties, if not remedied to Adaptec’s CEO’s
satisfaction after written notice has been given to the Employee by Adaptec’s
CEO or his designee;

 

(5) Conviction of the Employee of a felony or other crime involving moral
turpitude, dishonesty, willful misconduct, misappropriation of funds, habitual
insobriety or illegal drug use;

 

(6) Substance abuse or any other action on the part of the Employee involving
willful and deliberate malfeasance or gross negligence in the performance of his
duties and responsibilities, or any conduct or act which brings public
disrespect, contempt or ridicule upon Adaptec;

 

(7) A deliberate or serious violation of any law, rule, regulation,
constitutional provision, or Adaptec policy or procedures, (which policies are
subject to modification or change at any time), or local, state or federal law,
which

 

2

--------------------------------------------------------------------------------


 

violation, may, in the sole judgment of Adaptec’s CEO constitute justification
for Employee’s termination;

 

(8) Prolonged absence from duties without the consent and approval of Adaptec’s
CEO, including but not limited to, where Employee is permanently disabled,
which, from the CEO’s sole discretion, constitutes justification for Employee’s
termination;

 

(9) Employee’s death.

 

(b)                                 Consequences of Termination for Cause: In
the event Adaptec exercises its option to terminate Employee “for cause” as
defined in this paragraph, Employee shall be entitled only to the unpaid salary
and unused vacation benefits which he has accrued through and until the date of
his termination as well as an amount equal to the salary he would have otherwise
received for any fully-accrued, unused sabbatical. There shall be no entitlement
to compensation for any partially-accrued, unused sabbatical. Employee shall be
entitled to no other or further compensation, benefits or severance payments of
any kind or nature in the event he is terminated “for cause.” Should the
Employee be terminated “for cause” as provided in this paragraph, Adaptec will
provide the Employee with a written statement detailing such cause.

 

(c)                                  Termination Without Cause: Adaptec, by
action of its CEO, may terminate Employee’s employment and terminate this
Employment Agreement at any time and for any reason without cause by giving
Employee written notification of termination. In the event Adaptec exercises its
option to terminate Employee without cause, upon Employee signing a Separation
Agreement and General Release, Adaptec shall:

 

(1) pay Employee his unpaid salary and unused vacation benefits he has accrued
prior to the date of his termination;

 

(2) pay to Employee within 30 days following his termination of employment with
Adaptec a one-time payment equal to one year of base salary; plus an additional
week of base salary for each year of service beyond three years of service. 
Employee’s prior service to the 2005 rehire date will not be considered in
calculating tenure.

 

(3) provide outplacement services on Employee’s behalf through the use of a
company or consultant to be chosen by Employee in an amount not to exceed
$10,000, said payments to be made directly to the outplacement service provider;

 

(4) provide Employee and his legal dependents with coverage under Adaptec’s
health, vision and dental insurance plans pursuant to the terms of the
Consolidated Omnibus Budget And Reconciliation Act (“COBRA”) following the
termination of Employee’s employment with Adaptec. Adaptec agrees to pay the
premiums for those COBRA benefits for the period of one year following the
termination of his employment.

 

(d)                                 Change of Control:  If within one (1) year
of the Change of Control: 1)A material reduction, without Employee’s consent, of
the annual base and target incentive compensation specified in this letter of
agreement; 2) The failure of the Company’s successor after a Change in Control
to assume this letter of agreement. 3) Employee’s employment is terminated
without cause by the Company 4) if the Employee’s position of responsibility is
substantially changed or

 

3

--------------------------------------------------------------------------------


 

5) if the position relocates to more than 25 additional commute miles (one way)
and the employee elects to be terminated:

 

Upon signing a Separation Agreement and General Release, Employee shall receive
a one-time payment equal to 1.5 (one and one-half) times the annual base pay, 1
(one) times the targeted bonus, COBRA benefits for 1 (one) year, and
outplacement assistance as noted in (c 3).  Employee will also receive
accelerated option vesting as noted in the Change of Control provisions of the
2004 Equity Incentive Plan.  If the employee has less than one year of service
with the Company at time of Change of Control termination, then Employee will
receive the greater of a prorated amount of (d) or the full payment in (c 1-4)
whichever is greater.

 

(e)                                  Termination at Option of Employee: This
Agreement may be terminated by Employee and Employee has the right to resign his
employment with Employer in his sole discretion at any time. In the event the
Employee terminates his employment at any time for any reason, the Employee
shall be entitled only to the compensation and unused vacation benefits earned
by him up to and including the effective date of his termination, and he shall
be entitled to no further or other compensation, benefits, or severance payments
of any nature or kind.

 

(f)                                    Return of Adaptec Equipment and Property.
At the time of Employee’s termination of employment with Adaptec, Employee
agrees to return to Adaptec all Adaptec property and equipment, including but
not limited to, computers, printers, computer diskettes, software, files,
records, computations, reports, studies, manuals, notebooks, documents,
correspondence, customer lists, lists of potential customers, and any and all
other confidential information or records and other similar items relating to
Adaptec’s business, whether prepared by Employee or otherwise coming into
Employee’s possession.

 

9.                                       FINAL AND BINDING ARBITRATION:

 

(a)                                  Final and Binding Arbitration: In the event
any controversy or dispute arises in connection with the validity, construction,
application, enforcement or breach of this Agreement, including any and all
claims that the Employee may have against Adaptec or any of its officers,
directors, employees and/or agents acting in their official capacity or
otherwise, and all disputes and claims Adaptec may have against Employee, shall
be submitted and subjected to final and binding arbitration pursuant to the
employment dispute resolution rules of the American Arbitration Association and
the California Arbitration Act and the parties hereto expressly waive their
rights, if any, to have such matters heard by a court or jury, or administrative
agency, whether state or federal. The claims covered by this Agreement which
shall be submitted to final and binding arbitration include, but are not limited
to, claims for breach of this Agreement, claims for wrongful termination and
constructive termination, including any and all claims for compensation and
benefits as called for in paragraph 8 of this Agreement; claims for wages or
other compensation and benefits due; claims for breach of any contract or
covenant (express or implied); tort claims; claims for discrimination and
harassment (including, but not limited to, race, color, sex, religion, national
origin, age, sexual orientation, marital status, medical condition, family
leave, handicap and/or disability); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any federal, state or other governmental law, statute, regulation,
constitution or ordinance, with the exception of claims excluded in Paragraph
9(b) below.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Claims Not Covered By And Excluded From
Binding Arbitration: The parties agree that any claims that the Employee may
have for workers’ compensation or unemployment compensation benefits are not
subject to final and binding arbitration. In addition, the parties agree that
both parties shall have the right to seek injunctive relief from a court of
competent jurisdiction.

 

(c)                                  Required Notice Of All Claims and Statute
Of Limitations: The parties agree that the aggrieved party must be given written
notice of any claim to be arbitrated to the other party within the period of
time required by the applicable federal or state statute of limitations. If
proper and adequate notice is not given, then the parties agree that any such
claim shall not be arbitrated and shall be waived and cannot be brought or
litigated in any judicial, arbitral or administrative forum at any time in the
future.

 

(d)                                 Legal Representation: The parties agree that
each party to the arbitration may be represented by an attorney or other
representative of their own choosing.

 

(e)                                  Arbitration Procedures: The parties agree
to abide by the employment rules and procedures as set forth by the American
Arbitration Association. The arbitration shall take place in Santa Clara County,
California. The arbitrator shall be selected as follows. The party seeking to
arbitrate the dispute shall request a list of seven arbitrators from the
American Arbitration Association, said arbitrators to be knowledgeable and
experienced in handling employment law matters. Each party shall take turns
striking one name from the list, until only one name remains. The party seeking
to arbitrate the claim shall strike the first name from the list.

 

The arbitrator shall apply the substantive law and all applicable remedies of
the state in which the claim arose, or federal law, or both, as applicable to
the claims asserted. The arbitrator, and not any federal, state or local court
or agency, shall have exclusive authority over any dispute relating to the
interpretation, applicability, enforceability, formation or breach of this
Agreement, including but not limited to any claim that any or all part of the
Agreement is void or voidable. The arbitration shall be final and binding upon
the parties. The arbitrator shall have the authority to entertain a motion to
dismiss and/or motion for summary judgment by any party and shall apply the
standards governing such motion under the Federal Rules of Civil Procedure.

 

The parties shall have the right to arrange for and share the cost of a court
reporter to provide a stenographic recording of the arbitration proceedings. At
the close of the arbitration hearing, the parties shall have the right to
prepare and submit post-hearing briefs. The time for filing such a brief shall
be set by the arbitrator.

 

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided in this Agreement, the parties agree that they will
not initiate or prosecute any lawsuit or administrative action (other than an
administrative charge of discrimination) in any way related to any claim covered
by this Agreement.

 

Adaptec shall pay for all fees and costs of the arbitrator as well as for the
cost of the hearing room. Each party shall pay for its own costs and attorneys’
fees, if any, incurred in connection with the arbitration. However, if any party
prevails on a statutory claim which affords the prevailing party attorneys’
fees, the arbitrator may award reasonable attorneys’ fees to the prevailing
party.

 

5

--------------------------------------------------------------------------------


 

This Agreement to arbitrate shall survive the termination of Employee’s
employment. This is the complete agreement of the parties on the subject of
arbitrating disputes.

 

10.                                 PAYMENT OF TAXES: All payments made to
Employee under this Agreement shall be subject to all applicable federal and
state income, employment and payroll taxes.

 

11.                                 ENTIRE AGREEMENT: This Agreement supersedes
any and all other agreements or understandings, whether oral, implied or in
writing, between the parties hereto with respect to the subject matters covered
herein, and contains all of the covenants and agreements between the parties
with respect to such matters in their entirety. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement, statement
or promise not contained in this Agreement shall be valid or binding. Any
modification to this Agreement shall be effective only if it is in writing and
signed by Employee and Adaptec’s CEO.

 

12.                                 PARTIAL INVALIDITY: If any other provision
in this Agreement is held by a court or arbitrator of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way.

 

13.                                 APPLICABLE LAW: The laws of the State of
California shall govern this Agreement, notwithstanding conflict of laws.

 

14.                                 CONFIDENTIALITY: Employee agrees that at all
times during his employment with Adaptec and following his termination he shall
maintain as strictly confidential the existence of, and terms and conditions
contained in, the Agreement, to the fullest extent allowed by law.

 

15.                                 PREPARATION OF AGREEMENT: Regardless of
which party initially drafted this Agreement, it shall not be construed against
any one party, and shall be construed and enforced as a mutually prepared
Agreement.

 

16.                                 NOTICES: Any notice pursuant to this
Agreement shall be deemed validly given or served if given in writing and
delivered personally or ten (10) calendar days after being sent by U.S.
registered or certified mail, return receipt requested and postage prepaid. In
the case of Employee, mailed notices shall be addressed to him at the home
address which he most recently communicated to Adaptec in writing. In the case
of Adaptec, mailed notices shall be directed and addressed to Chairman and Chief
Executive Officer, Adaptec, Inc., 691 South Milpitas Blvd., Milpitas, CA 95035.

 

17.                                 CONTINUING OBLIGATIONS: Whether or not
Employee’s employment relationship with Adaptec is terminated, neither Employee
nor Adaptec shall be relieved of the continuing obligations of the covenants
contained in this Agreement.

 

18.                                 SUCCESSORS: Adaptec shall require any
successor or assignee, in connection with any sale, transfer or other
disposition of all or substantially all of Adaptec’s assets or business, whether
by purchase, merger, consolidation or otherwise, expressly to assume and agree
to perform Adaptec’s obligations under this Agreement in the same manner and to
the same

 

6

--------------------------------------------------------------------------------


 

extent that Adaptec would be required to perform if no such succession or
assignment had taken place.

 

19.                                 EMPLOYEE’S REPRESENTATIONS: Employee
represents and warrants that he is free to enter into this Agreement and to
perform each of the terms and covenants of it. Employee represents and warrants
that he is not restricted or prohibited, contractually or otherwise, from
entering into and performing this Agreement, and his execution and performance
of this Agreement is not in violation or breach of any other agreement between
him and any other person or entity. Employee acknowledges and agrees that he is
entering into this Agreement voluntarily and free of any duress or coercion.

 

ADAPTEC, INC.

 

/s/Scott Mercer

 

Scott Mercer

Chief Executive Officer

 

Entered into at Milpitas, California,

this 21 day of September, 2005.

 

 

/s/ Subramanian Sundaresh

 

Subramanian Sundaresh

President

 

Entered into at Milpitas, California,

this 21 day of September, 2005.

 

EXHIBIT A

[Attach Signed Copy of Employee Proprietary Information Agreement]

 

7

--------------------------------------------------------------------------------